Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Mayle on 23 December 2020.

The application has been amended as follows:
Claim 1 (currently amended) A system for securing infants, the system comprising: 
a mattress; 
a bed sheet; 
a swaddle; and 
a safety belt configured to wrap around the bed sheet and the mattress, the safety belt securing an infant in a selected position on their back, 
the safety belt having one or more release buckles, the safety belt having a first component of the release buckle on a surface of a flap connected to a top surface of the safety belt and a second component on the top surface of the safety belt, the second component configured to cooperate with the first component, the swaddle having a front panel and back panel, the front panel and the back panel removably connected to each other by a zipper element, the front panel having a front flap connected to the front panel at a first and a second point on the front flap to create an opening, -
the flap on the safety belt is configured to pass over the infant, through the opening, through the slot and then be folded back over the infant and fastened with the one or more release buckles to secure the infant. 
Claim 3 (cancelled)
Claim 4 (currently amended) The system of claim 1 [[3]], the swaddle removably fastened to the safety belt, wherein the second component is in a pocket on the safety belt.
Claim 5 (currently amended) The system of claim 1 further comprising: a blanket configured to cover an area of the infant, the blanket removably fastened to the bed sheet, the bed sheet having a plurality of strips on outer formed edges of the bed sheet along a length of the mattress wherein a plurality of strips of the blanket are configured to be tied to one or more of the plurality of strips of the bed sheet and is configured to being positioned at different orientations with respect to the infant.
Claim 9 (currently amended) A system for securing infants, the system comprising: 
a safety belt, the safety belt securing an infant in a selected position on their back on a bed,[[;]] the safety belt having one or more-3- Application No.: 16/874,253 Docket No.: Sullivan M NPA 001release buckles, the safety belt having a first component of the release buckle on a flap of the safety belt and a second component on a top surface of the safety belt, the second component configured to cooperate with the first component; and 
a swaddle wearable by the infant, the swaddle having a front panel and back panel, the front panel having a front flap connected to the front panel at a first and a second point on the front flap to create an opening, the flap on the safety belt is configured to pass through the opening, of the safety belt and then be folded over the infant and fastened with the one or more release buckles to secure the infant.

Claim 11 (currently amended) The system of claim 9 [[10]] further comprising: a blanket configured to cover an area of the infant, the blanket removably fastened to the bed.
Claim 13 (currently amended) The system of claim 12, the blanket having one or more strips configured to be removably fastened to the bed, the blanket longitudinally adjustable with respect to the bed before the one or more strips are fastened to the bed, the bed having a plurality of strips on the outer edges along a length of the bed wherein a plurality of strips of the blanket are configured to be tied to one or more of the plurality of strips of the bed such that the blanket is configured to cover 
Claim 15 (currently amended) The system of claim [[14]] 9, the swaddle removably fastened to the safety belt.  
Claim 20 (currently amended) The system of claim 16 [[19]], the safety belt having one or more release buckles, the safety belt having a first component of the release buckle on a flap connected to the safety belt a top surface of the safety belt, the second component configured to cooperate with the first component, wherein the safety belt is configured to pass through a slot on the safety belt and then be folded over wherein the first component is connected to the second component securing the safety belt over the infant.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Vickerman (US 2015/0182043), Mayton (US 5,309,926), Nour (US 2010/0287706), Howard (US 2015/0327689), Millette et al. (US 2011/0179546), McCrory 
Regarding Claims 1 and 9, none of the references teach the combination of the belt comprising a flap and a slot on the belt which is configured to receive a portion of the flap in combination with the swaddle comprising an opening which is configured to receive the flap of the belt before being fastened via the release buckles. Although all elements are known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record. Vickerman discloses a system for securing infants to a mattress comprising a mattress, bed sheet, and safety belt configured to wrap around the bed sheet and mattress and the safety belt securing the infant in a selected position on their back (see at least page 5 of the Non-Final Office Action dated Oct. 1st 2020) but is lacking the flap configuration, the swaddle having the claimed panels and front flap arrangement and the flap being configured to interact with the swaddle and safety belt as claimed. Modifying Vickerman with the teachings of Mayton, Millette, and Howard to reach the claimed invention would not be obvious to one having ordinary skill in the art without impermissible hindsight.
Claim 16 and its dependent claims are allowable because of the slit configuration in the bed sheet which enables the buttons of the blanket to pass through the slit before being received by one or more holes in the bed sheet is not found in the prior art in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/22/2021